TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00563-CR



                               Michael Anthony Pam, Appellant

                                                 v.

                                  The State of Texas, Appellee


       FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
           NO. 62777, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Michael Anthony Pam pleaded guilty to a charge of possession with intent to deliver

a controlled substance. After Pam pleaded true to allegations of prior convictions, the trial court

assessed punishment at twenty-five years in prison and a $2,000 fine, plus court costs and appointed

attorneys’ fees.

               Appellant’s court-appointed attorney has filed a motion to withdraw and a brief

concluding that the appeal is frivolous and without merit. The brief meets the requirements of

Anders v. California, 386 U.S. 738, 744-45 (1967), by presenting a professional evaluation of the

record demonstrating why there are no arguable grounds to be advanced. See also Penson v. Ohio,

488 U.S. 75, 80-81(1988); High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App. 1978). Appellant

received a copy of counsel’s brief and was advised of his right to examine the appellate record and
to file a pro se brief. Appellant requested and received additional time to find counsel to assist him

in preparing a brief. No pro se brief has been filed.

               We have reviewed the record and counsel’s brief and agree that the appeal is frivolous

and without merit. We find nothing in the record that might arguably support the appeal. Counsel’s

motion to withdraw is granted.

               Affirmed.




                                               G. Alan Waldrop, Justice

Before Justices Patterson, Pemberton and Waldrop

Affirmed

Filed: May 29, 2009

Do Not Publish




                                                  2